-Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
	The present amendment, filed on December 11, 2020, in which claims 1-20 were presented for examination, of which claims 1-3, 5, 8, 11-13, 15, 18 and 19 were amended, and claim 20 was withdrawn, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on December 11, 2020 have been fully considered but they are not persuasive. 
	Applicants 1st Argument: In other words, the alleged second zone 401 of Taestensen has a high stitch density, and therefore a low level of stretch, while the alleged first zone 401 has a low stitch density, and therefore a high level of stretch, opposite the limitations of claims 1 and 11. 


Examiners Response: Examiner respectfully disagrees that the cited prior art fails to teach the limitations of claim 1. One of ordinary skill in the art would recognize that although the second zone, 401 of Taestensen, has a high stitch density, it’s located in the rearfoot region, specifically around the footwear opening (see annotated figure below for more detail) that stretches to accommodate a user’s foot and significantly flexes as the straps, 107, are tightened and loosened towards the top of the footwear. The first zone, 403, has a low stitch density, but is situated in the areas of the footwear, such as the forefoot region, that generally stretches and flexes less than the rearfoot region. Examiner has interpreted “stretch” to mean “to pull something to make it longer or wider” as provided by MacMillan Dictionary since applicant has not furthered defined the “level of stretch” within the claims. What makes or allows for “second level of stretch is greater than the first level of stretch”. Is the second zone more soft or elastic than the first zone? For the purpose of compact prosecution, please see Conclusion regarding relevant art.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 15 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 15, the claimed limitation “a tension force in the first zone is transferred to the second zone, pulling the second zone toward the forefoot region “ in lines: 1-3 is indefinite because the limitation is written as positively claiming a tension force. 

Regarding claim 19, the claimed limitation “a tension force from the closure system is transferred to the second zone, pulling the second zone toward the forefoot region“ in lines: 1-3 is indefinite because the limitation is written as positively claiming a tension force. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 6-8, 10, 11, 13, and 15-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Taestensen et al. (US PG Pub. 2018/0325215).
	Regarding claim 1, Taestensen et al. “Taestensen” discloses a knitted component (combination of 403 and 401, Fig. 4) having a medial part (see Fig. below) and a lateral part (see Fig. below), the knitted component (combination of 403 and 401) comprising: 
	a forefoot region (see Fig. below); 
	a midfoot region (see Fig. below); and
	a rearfoot region (see Fig. below) comprising: 
	a first zone (403) having a first level of stretch (Par. 0030, Lines: 1-3, Par. 0058, Lines: 11-13, examiner notes the “first level of stretch” is because of the stitch density) and extending from a lower region of the medial part (see Fig. below) toward an upper heel region (see Fig. below, examiner notes the first zone is in the direction toward the upper heel region), the first zone (403) having an elongate portion (see Fig. below); 
	a second zone (401) adjacent the first zone (403) and having a second level of stretch (Par. 0030, Lines: 1-3, Par. 0058, Lines: 11-13 examiner notes the “second level of stretch” is because of the stitch density), wherein the second level of stretch is greater than the first level of stretch (Par. 0058, Lines: 11-13), the second zone (401) extending into the medial part (see Fig. below) and the lateral part (see Fig. below), and configured to substantially cover a calcaneus region (Par. 0059, Lines: 13-14).

    PNG
    media_image1.png
    722
    951
    media_image1.png
    Greyscale

Fig. 4-Examiner Annotated
	Regarding claim 4, Taestensen discloses the second zone (401, Fig. 4 of Taestensen) has a different knit stitch than the first zone (403, Par. 0050, Lines: 3-8, Par. 0062, Lines: 1-4).  

	Regarding claim 6, Taestensen disclose the knitted component comprises an overfoot portion (see Fig. above) joined with an underfoot portion (301) around a perimeter (see Fig. above).  

	Regarding claim 7, Taestensen disclose the elongate portion of the first zone (see Fig. above) comprises a rectangular shape (examiner notes “a rectangular shape” is shown in the Fig. above).

	Regarding claim 8, Taestensen disclose the first zone (403, Fig. 4) comprise a plurality of apertures (examiner notes since the “first zone” is knitted, the knit structure itself has apertures).  

	Regarding claim 10, Taestensen disclose the first zone (403, Fig. 4) bounds at least ten percent of a border length of the second zone (examiner notes the limitation is shown in the annotated Fig. above).  

	Regarding claim 11, Taestensen discloses an article of footwear (combination of 107, 301, 401, and 403, Fig. 4), comprising: 
	an upper (see Fig. above) having a medial side (see Fig. above) and a lateral side (see Fig. above), the upper (see Fig. above) comprising a forefoot region (see Fig. above), a midfoot region (see Fig. above), and a rearfoot region (see Fig. above), the rearfoot region (see Fig. above) comprising: 
	a knitted component (combination of 403 and 401) comprising: 
	a first zone (403) having a first level of stretch (Par. 0030, Lines: 1-3, Par. 0058, Lines: 11-13, examiner notes the “first level of stretch” is because of the stitch density), the first zone (403) having an elongate portion (see Fig. below) extending from a lower region of the medial side (see Fig. above) toward an upper heel region; and 
	a second zone (401) having a second level of stretch (Par. 0030, Lines: 1-3, Par. 0058, Lines: 11-13 examiner notes the “second level of stretch” is because of the stitch density), wherein the second level of stretch is greater than the first level of stretch (Par. 0058, Lines: 11-13), the second zone (401) extending from the medial side to the lateral side, (see Fig. above) and configured to substantially covering a calcaneus region of a foot (Par. 0059, Lines: 13-14),  
	wherein the first zone (403) at least partially surrounds the second zone (401, Fig. 4).  

	Regarding claim 13, Taestensen discloses the rearfoot region (see Fig. above) characterized by the absence of a heel counter (combination of 403 and 401, Par. 0058 and Par. 0059, Lines: 13-14, examiner notes a “heel counter” is not present since the heel region is constructed of element 200).

	Regarding claim 15, Taestensen discloses a tension force in the first zone (403, Fig. 4) is transferred to the second zone (401), pulling the second zone (401) toward the forefoot region (see Fig. above, Par. 0058, Lines: 11-13, examiner notes the “first zone” would pull the “second zone toward the forefoot region” because the first zone isn’t as elastic as the second zone, and both zones are in the forefoot region as shown in Fig. 4).
	
	Regarding claim 16, Taestensen discloses the first zone (403, Fig. 4) forms a connection with a closure system (107, examiner notes the limitation is shown in Fig, 4).

	Regarding claim 17, Taestensen discloses the closure system (107, Fig. 4) comprises a tensile strand (see Fig. above) in a collar region (see Fig. above).  
	
	Regarding claim 18, Taestensen discloses the closure system (107, Fig. 4) is configured to create a tension force in the first zone (403, “configured to…zone” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function, examiner notes “the closure system creates a tension force in the first zone” when the closure system is pulled).

	Regarding claim 19, Taestensen discloses a tension force from the closure system (107, Fig. 4) is transferred to the second zone (401), pulling the second zone toward the forefoot region (see Fig. above, examiner notes “the closure system draws the second zone toward the forefoot region” when the closure system is pulled).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Taestensen et al as best understood.
	Regarding claim 2, Taestensen discloses a third zone (see Fig. above) having a stretch property (Par. 0030, Lines: 1-3, Par. 0058, Lines: 11-13, examiner notes the third zone has the same stretch properties as the first zone, 403), the third zone (see Fig. above) having an elongate portion (see Fig. above). 
	Taestensen does not disclose a third zone extending from a lower region of one other of the lateral side toward the upper heel region.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the third zone would also be on a lower region of one other of the lateral side, in order to have a fully functional shoe.

	Regarding claim 12, Taestensen discloses a third zone (see Fig. above) having a stretch property (Par. 0030, Lines: 1-3, Par. 0058, Lines: 11-13, examiner notes the third zone has the same stretch properties as the first zone, 403) and an elongate portion (see Fig. above). 
	Taestensen does not disclose a third zone extending from a lower region of one other of the lateral side toward the upper heel region.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the third zone would also be on a lower region of one other of the lateral side, in order to have a fully functional shoe.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Taestensen et al. in view of Zavala et al. (US PG Pub. 2015/0047225).
	Regarding claim 3, Taestensen discloses the invention substantially as claimed above.
	Taestensen does not disclose the first zone has a thermoplastic yarn.  
	However, Zavala et al. “Zavala”  teaches yet another knitted component, wherein Zavala teaches a first zone (combination of 214 and 228, Fig. 6) comprises a thermoplastic yarn (Par. 0068, Lines: 14-16).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the knitted component as disclosed by Taestensen, by including a thermoplastic yarn within the first zone as taught by Zavala, in order to reduce manufacturing expenses. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Taestensen et al. in view of Podhajny et al. (US PG Pub. 2014/0150292).
	Regarding claim 5, Taestensen discloses the first zone (401, Fig. 4) comprises a single bed knit structure (Par. 0060, Lines: 1-4).
	Taestensen does not disclose a double bed knit structure.
	However, Podhajny et al. “Podhajny”  teaches yet another knitted article of footwear, wherein Podhajny teaches an upper (120) is formed from a first zone (130), wherein the first zone (130) comprises a double bed knit structure (Par. 0039, lines: 16-24, examiner notes a “double knit circular knit jacquard” is a type of double bed knit structure). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first zone as disclosed by Taestensen, by altering the construction of the knitted component to a double knit bed structure as taught by Podhajny, in order to make the footwear more comfortable to wear. 

Claims 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Taestensen et al. in view of Gu (US PG Pub. 2017/0238658).
	Regarding claim 9, Taestensen discloses the invention substantially as claimed above.
	Taestensen does not disclose the first zone is continuous with the third zone in the upper heel region.  
	However, Gu teaches yet another knitted component, wherein Gu teaches a first zone (see Fig. below) is continuous with the third zone (see Fig. below) in the upper heel region (see Fig. below).


    PNG
    media_image2.png
    491
    730
    media_image2.png
    Greyscale

Fig. 2-Examiner Annotated

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and third zone disclosed by Taestensen, by making the first and third zone continuous in the upper heel region as taught by Gu, in order to make the upper heel region of the knitted component less elastic for providing enhanced support to a wearers heel.
	
	Regarding claim 14, Taestensen discloses the invention substantially as claimed above.
	Taestensen does not disclose the first zone is continuous with the third zone in the upper heel region.  
	However, Gu teaches yet another knitted component, wherein Gu teaches a first zone (see Fig. above) is continuous with the third zone (see Fig. above) in the upper heel region (see Fig. above).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and third zone disclosed by Taestensen, by making the first and third zone continuous in the upper heel region as taught by Gu, in order to make the upper heel region of the knitted component less elastic for providing enhanced support to a wearers heel.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US20170238658 discloses a heel region having varying levels of stretch.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent (See PTO-892) to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAKOTA MARIN whose telephone number is (571)272-3529.  The examiner can normally be reached on Mon.-Fri., 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA TOMPKINS can be reached on (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAKOTA MARIN/Examiner, Art Unit 3732         
/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732